  Case 3:15-cv-00898-RJD Document 78-1 Filed 10/03/18 Page 1 of 1 Page ID #626




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                       Exhibit List

Style: Dwaine Coleman v. James Vinson, Jared Blessing, and David Mitchell

Case Number: 15-cv-898-RJD

Presiding Judge:                 Plaintiff’s Attorneys:      Defendants’ Attorneys:
Reona J. Daly                    Michael J. Hickey           Ann M. Spillane
                                 Jerina D. Phillips          Brent D. Stratton

Trial Dates: October 2-3,        Court Reporter:             Courtroom Deputy:
2018                             Chris Dohack (Day 1)        Jamie Melson
                                 Stephanie Rennegarbe
                                 (Day 2)

Plaintiff Defendant    Date      Admitted    Description                                   Objection
No.       No.          Marked
A                      10/2/18   X           Dental record dated January 20, 2015
          1            10/2/18   X           Offender Disciplinary Report dated
                                             11/17/2014 for Offense 304-Insolence and
                                             403-Disobeying a Direct Order

         2             10/2/18   X           Adjustment Committee Final Summary
                                             Report dated 11/21/2014

         3             10/2/18   X           Incident Report dated 1/3/2015 for incident
                                             at 8:50 p.m.

         4             10/3/18   X           Incident Report dated 1/3/2015 for incident
                                             at 11:20 p.m.

         8             10/3/18   X           Plaintiff’s medical records for November
                                             17, 2014 – January 14, 2015

         9             10/2/18   X           Plaintiff’s mental health records for
                                             November 17, 2014 – January 14, 2015
